 Case 3:21-cv-15848-ZNQ-LHG Document 1 Filed 08/23/21 Page 1 of 5 PageID: 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

 METROPOLITAN GROUP PROPERTY
 AND CASUALTY INSURANCE COMPANY                         CIVIL ACTION
 700 Quaker Lane
 Warwick, RI 02886-6681                                 NO. 21-15848

                 Plaintiff
                                                        JURY TRIAL DEMANDED
         v.

 OUR BOARD BOUTIQUE, LLC
 72 Kingwood Stockton Road
 Stockton, NJ, 08559

                 Defendant

                                           COMPLAINT

       Plaintiff Metropolitan Group Property and Casualty Insurance Company, by and through

its undersigned counsel, demands judgment against defendant Our Board Boutique, LLC and

complains against it as follows:

                                             PARTIES

       1.      Plaintiff Metropolitan Group Property and Casualty Insurance Company

(“Plaintiff”) is a corporation organized and existing under the laws of the State of Rhode Island

with its principal place of business located at 700 Quaker Lane, Warwick, RI 02886-6681

       2.      At all times relevant hereto, Plaintiff provided property insurance to Rosemary S.

Bradshaw and John Bradshaw (the “Bradshaws” or “Subrogors”) in connection with their property

located at 72 Kingwood Stockton Road, Stockton, NJ 06553 (the “subject property”), under a

policy of insurance that was in full force and effect on all relevant dates, and at all relevant times.

       3.      In the wake of the incident described below, as a result of a claim made on said

policy (which was duly paid pursuant thereto), Plaintiff became subrogated to certain recovery
 Case 3:21-cv-15848-ZNQ-LHG Document 1 Filed 08/23/21 Page 2 of 5 PageID: 2




rights and interests of the Bradshaws for monies paid thereunder, including the claims giving rise

to this action.

        4.        Our Board Boutique, LLC (“Our Board Boutique” or “Defendant”) is a limited

liability company whose members are, upon information and belief, John Bradshaw (an adult

individual and citizen of New Jersey), Chelsea Bradshaw (an adult individual and citizen of New

Jersey), and Chloe Bradshaw (an adult individual and citizen of Maryland). At all times relevant

hereto, Our Board Boutique was engaged in the business of, inter alia, the design, shipment and

sale of wood products.

                                   JURISDICTION AND VENUE

        5.        Jurisdiction is based on 28 U.S.C. § 1332(a)(1) as this action involves a controversy

between citizens of different states. Moreover, the amount in controversy exceeds $75,000.00

exclusive of interest and costs.

        6.        Venue is proper in this district based on 28 U.S.C. § 1391(b)(1) and (2) in that

Defendant resides in this district and the events and/or omissions giving rise to this claim occurred

within this district.

                                      STATEMENT OF FACTS

        7.        On or around November 3, 2020 a member, employee and/or agent of Our Board

Boutique, acting within the course and scope of his or her ownership, employment or agency,

disposed of and burned boxes belonging to Defendant in a metal trash can on the subject property.

        8.        The member, employee and/or agent then poured the embers and ashes into a

regular trash can which was stored adjacent to the Bradshaws’ house at the subject property.

        9.        Later that same day, the ashes from the boxes ignited and started a fire, which

quickly spread to the Bradshaws’ house at the subject property.



                                                    2
 Case 3:21-cv-15848-ZNQ-LHG Document 1 Filed 08/23/21 Page 3 of 5 PageID: 3




        10.     Severe fire, smoke and water damage rendered the house uninhabitable.

        11.     As a direct and proximate result of the acts and/or omissions of Defendant (as are

described more fully below), Subrogors sustained damage to their property, as well as additional

expenses, in an amount in excess of $75,000; by operation of payments made pursuant to the terms

and condition of the aforementioned insurance policy, Plaintiff became subrogated to the claims

asserted in this action.

                                      COUNT I – NEGLIGENCE

        12.     Plaintiff repeats and re-alleges all of the allegations set forth in all above paragraphs

as though they were fully set forth and repeated herein at length.

        13.     Our Board Boutique owed Subrogors a duty of care to, inter alia, properly dispose

of cardboard boxes at the subject property.

        14.     The aforementioned damages were the direct and proximate result of the

negligence, carelessness and/or other unlawful conduct of Our Board Boutique, more specifically

described as follows:

                (a)        Failing to exercise reasonable care in the performance of its duties at the
                           subject property, including but not limited to carelessly and negligently
                           performing the following:

                           (1)    failing to competently dispose of cardboard boxes and of hot ashes
                                  and embers;

                           (2)    failing to properly abide by all applicable fire safety codes and
                                  regulations at the subject property;

                           (3)    failing to recognize, eliminate, and/or warn of the dangerous
                                  conditions presented by the hot ashes and embers resulting from the
                                  burning of the cardboard boxes;

                           (4)    failing to ensure that proper techniques were employed, and
                                  applicable safety procedures followed, as to the disposal of the
                                  cardboard boxes and of hot ashes and embers; and/or



                                                    3
 Case 3:21-cv-15848-ZNQ-LHG Document 1 Filed 08/23/21 Page 4 of 5 PageID: 4




                       (5)    failing to properly monitor the work of all agents, subcontractors
                              and/or employees during the disposal of the cardboard boxes and of
                              hot ashes and embers to ensure compliance with applicable safety
                              procedures and common practices.

               (b)     failing to adequately instruct, supervise and/or train servants, employees
                       and agents as to the proper ways to perform the tasks set forth in
                       subparagraph (a);

               (c)     failing to adequately warn Subrogors and others of the dangers resulting
                       from the failure to exercise reasonable care as set forth in subparagraph (a),
                       above;

               (d)     failing to provide, establish and/or follow proper and adequate controls so
                       as to ensure the proper performance of the tasks set forth in subparagraph
                       (a) above;

               (e)     failing to perform the tasks set forth in subparagraph (a) in conformity with
                       prevailing industry and governmental specifications and standards;

               (f)     failing to retain competent, qualified and/or able agents, employees or
                       servants to perform the tasks set forth in subparagraph (a) above; and/or

               (g)     violating the standards of care prescribed by statutes, rules, regulations,
                       ordinances, codes, and/or industry customs applicable to this action.

       15.     As a direct and proximate result of Defendant’s acts and/or omissions, Subrogors’

property was damaged and additional expenses were incurred in an amount in excess of $75,000;

as described herein, Plaintiff became subrogated to claims relating thereto.

       WHEREFORE, Plaintiff respectfully requests judgment in its favor and against

Defendant in an amount in excess of $75,000, plus interest, costs of suit, reasonable attorney fees,

delay damages, and such other relief as the Court deems appropriate under the circumstances.




                                                 4
 Case 3:21-cv-15848-ZNQ-LHG Document 1 Filed 08/23/21 Page 5 of 5 PageID: 5




                                        JURY DEMAND

      Plaintiff demands a trial by jury on all issues so triable.

                                              Respectfully submitted,

                                                      de LUCA LEVINE, LLC

                                                      By: /s/Jeffrey M. Zielinski
                                                      Jeffrey M. Zielinski, Esquire
                                                      Thaddeus S. Kirk, Esquire
                                                      de Luca Levine, LLC
                                                      Three Valley Square, Suite 220
                                                      Blue Bell, PA 19422
                                                      Ph. 215-383-0081
                                                      F. 215-383-0082
                                                      jzielinski@delucalevine.com
                                                      tkirk@delucalevine.com

                                                      Attorneys for Plaintiff Metropolitan Group
                                                      Property and Casualty Insurance Company
Dated: August 23, 2021




                                                 5
